Name: Commission Implementing Decision (EU) 2015/2100 of 18 November 2015 authorising methods for grading pig carcases in Latvia and repealing Decision 2005/307/EC (notified under document C(2015) 7986)
 Type: Decision_IMPL
 Subject Matter: mechanical engineering;  Europe;  marketing;  animal product;  agri-foodstuffs;  agricultural policy;  means of agricultural production
 Date Published: 2015-11-20

 20.11.2015 EN Official Journal of the European Union L 303/101 COMMISSION IMPLEMENTING DECISION (EU) 2015/2100 of 18 November 2015 authorising methods for grading pig carcases in Latvia and repealing Decision 2005/307/EC (notified under document C(2015) 7986) (Only the Latvian text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Article 20(p) and (t) thereof, Whereas: (1) Point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 provides that, for the classification of pig carcases, the lean-meat content has to be assessed by means of grading methods authorised by the Commission and only statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase may be authorised. The authorisation of grading methods should be subject to compliance with a maximum tolerance for statistical error in assessment. That tolerance is defined in Article 23(3) of Commission Regulation (EC) No 1249/2008 (2). (2) By Commission Decision 2005/307/EC (3), the use of three methods for grading pig carcases in Latvia was authorised. (3) Latvia has requested the Commission to authorise the replacement of the formula used in the Intrascope (Optical Probe), Manual method (ZP) and Pork Grader (PG200) methods, as well as to authorise one new method, OptiGrade-MCP, for grading pig carcases on its territory. Latvia has presented a detailed description of the dissection trial, indicating the principles on which the new formula are based, the result of its dissection trial and the equations used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Regulation (EC) No 1249/2008. (4) Examination of that request has revealed that the conditions for authorising those new formula and grading methods are fulfilled. Those formula and grading methods should therefore be authorised in Latvia. (5) Latvia has also requested the Commission to be authorised to provide for a presentation of pig carcases different than the standard presentation laid down in point B.III of Annex IV to Regulation (EU) No 1308/2013. (6) In accordance with Article 20(t)(i) of Regulation (EU) No 1308/2013 Member States may be authorised to provide for a presentation of pig carcases different from the standard presentation defined in point B.III of Annex IV, where normal commercial practice in their territory differs from that standard presentation. In its request, Latvia specified that commercial practice in its territory may require that the head, the tail, the forefeet and the hind feet are removed from the pig carcase. This presentation that differs from the standard presentation should therefore be authorised in Latvia. (7) In order to establish quotations for pig carcases on a comparable basis, this different presentation should be taken into account by adjusting the weight recorded in such cases in relation to the weight for standard presentation. (8) Modifications of the apparatuses or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (9) For reasons of clarity and legal certainty, a new decision should be adopted. Decision 2005/307/EC should therefore be repealed. (10) In view of the technical circumstances while introducing new methods and formula, the methods for grading pig carcases authorised under this Decision should apply from 1 January 2016. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 The use of the following methods is authorised for grading pig carcases pursuant to point 1 of Section B.IV of Annex IV to Regulation (EU) No 1308/2013 in Latvia: (a) the Intrascope (Optical Probe) apparatus and the assessment methods related thereto, details of which are given in Part I of the Annex; (b) the Manual method (ZP) and the assessment methods related thereto, details of which are given in Part II of the Annex; (c) the Pork Grader (PG200) apparatus and the assessment methods related thereto, details of which are given in Part III of the Annex; (d) the OptiGrade-MCP apparatus and the assessment methods related thereto, details of which are given in Part IV of the Annex. The manual method ZP referred to in point (b) of the first paragraph, shall only be authorised in slaughterhouses: a) using an electronic data input method with the limit of slaughters of not more than 500 pigs per week; b) having the limit of slaughters of not more than 200 pigs per week. Article 2 Notwithstanding the standard presentation laid down in point B.III of Annex IV to Regulation (EU) No 1308/2013, pig carcases in Latvia may be presented without the head, the tail, the forefeet and/or the hind feet before being weighed and graded. In order to establish quotations for pig carcases on a comparable basis, the following fixed coefficients shall be applied in all cases if some of the following carcase parts are missing:  for the missing head: 8,345,  for the missing tail: 0,072,  for the missing forefeet: 0,764,  for the missing hind feet: 1,558. The standard presentation carcase weight shall be calculated according to the formula: Standard presentation carcase weight = 100 Ã  carcase weight (without missing part(s))/(100  coefficient(s) for missing part(s)) Article 3 Modifications of the authorised apparatus or grading methods shall not be allowed, unless those modifications are explicitly authorised by Commission Implementing Decision. Article 4 Decision 2005/307/EC is repealed. Article 5 This Decision shall apply from 1 January 2016. Article 6 This Decision is addressed to the Republic of Latvia. Done at Brussels, 18 November 2015. For the Commission Phil HOGAN Member of the Commission (1) OJ L 347, 20.12.2013, p. 671. (2) Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcases and the reporting of prices thereof (OJ L 337, 16.12.2008, p. 3). (3) Commission Decision 2005/307/EC of 12 April 2005 authorising a method for grading pig carcases in Latvia (OJ L 98, 16.4.2005, p. 42). ANNEX METHODS FOR GRADING PIG CARCASES IN LATVIA Part I INTRASCOPE (OPTICAL PROBE) 1. The rules provided for in this Part shall apply when the grading of pig carcases is carried out by means of the apparatus termed Intrascope (Optical Probe). 2. The apparatus shall be equipped with a hexagonal-shaped probe of a maximum width of 12 mm (and of 19 mm at the blade at the top of the probe) containing a viewing window and a light source, a sliding barrel calibrated in millimetres, and having an operating distance of between 8 and 50 mm. 3. The lean meat content of the carcase shall be calculated according to the following formula: Ã · = 66,6708  0,3493 Ã  F where: Ã ·= the estimated percentage of lean meat in the carcase, F= the thickness of back fat (including rind), measured on the left side of the carcase behind the last rib 6 cm off the midline of the carcase (in millimetres). The formula shall be valid for carcases weighing between 60 and 110 kilograms. Part II MANUAL METHOD (ZP) 1. The rules provided for in this Part shall apply when the grading of pig carcases is carried out by use of the manual method (ZP). 2. The method may be implemented using a ruler with the grading determined on the basis of the prediction equation. It is based on the manual measurement on the midline of the split carcase of the thickness of the back fat and of the thickness of the muscle. 3. The lean meat content of the carcase shall be calculated according to the following formula: Ã · = 60,5214  0,2579 Ã  G + 0,0525 Ã  M where: Ã ·= the estimated percentage of lean meat in the carcase, G= the thickness of muscle on the midline of the split carcase, measured at the shortest distance between the cranial end of the m.gluteus medius and the edge of the canalis vertebralis (in millimetres), M= the thickness of the back fat (including rind) on the midline of the split carcase, measured at the narrowest place over the m.gluteus medius muscle (in millimetres). The formula shall be valid for carcases weighing between 60 and 110 kilograms. Part III PORK GRADER (PG200) 1. The rules provided for in this Part shall apply when the grading of pig carcases is carried out by means of the apparatus called Pork Grader (PG200). 2. The apparatus shall be equipped with a measuring probe fitted to the gun-shaped case, a data sheet printer and a gage-test block as well as with an 8-9 mm wide blade and a LED light with an adjacent light receiver (photodetector). 3. The lean meat content of the carcase shall be calculated according to the following formula: Ã · = 64,4502  0,4364 Ã  F + 0,0381 Ã  M where: Ã ·= the estimated percentage of lean meat in the carcase, F= the thickness of back fat (including rind), measured behind the last rib, 7 cm of the midline of the carcase (in millimetres), M= the thickness of the muscle, measured behind the last rib, 7 cm of the midline of the carcase (in millimetres). The formula shall be valid for carcases weighing between 60 and 110 kilograms. Part IV OPTIGRADE-MCP 1. The rules provided for in this Part shall apply when the grading of pig carcases is carried out by means of the apparatus known as OptiGrade-MCP. 2. The apparatus shall be equipped with an optical probe of 6 mm in diameter, one infrared photodiode and a photo transistor. The results of the measurements shall be converted into estimated lean meat content by means of a computer. 3. The lean meat content of the carcase shall be calculated according to the following formula: Ã · = 66,7787  0,4464 Ã  F + 0,0018 Ã  M where: Ã ·= the estimated percentage of lean meat in the carcase, F= the thickness of back fat (including rind), measured between the last rib and the second to last rib, 7 cm of the midline of the carcase (in millimetres), M= the thickness of the muscle, measured between the last rib and the second to last rib, 7 cm of the midline of the carcase (in millimetres). The formula shall be valid for carcases weighing between 60 and 110 kilograms.